Acknowledgments
1. 	Applicant’s amendment, filed on 11/30/2021 is acknowledged.  Accordingly claim(s) 1-8, 10-16 and 30 remain pending.
2.	Claim(s) 9, 17-29 and 31-51 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20211207, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claim(s) 1-8, 10-16 and 30 are allowed, subject to the Examiner’s amendment described below.
Response to Applicant’s Comments/Remarks
6.	Applicant contends that the amended claim(s) obviates the 35 USC 101 rejection set forth in the prior office action.  Applicant’s arguments are persuasive; therefore, the rejections are withdrawn.
7.	Applicant contends that the amended claim(s) obviates the 35 USC 112(a) rejection set forth in the prior office action.  Applicant’s arguments are persuasive; therefore, the rejections are withdrawn.
8.	Applicant contends that the amended claim(s) obviates the 35 USC 112(b) rejection set forth in the prior office action.  Applicant’s arguments are persuasive; therefore, the rejections are withdrawn.


Examiner's Amendment
9.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	Authorization for this Examiner’s amendment was given in a telephonic interview with Brendan Roach (USPTO Registration No. 78,703) on or about 12/7/2021.
11.	 The Application has been amended one (1) time as follows:

50. (Currently amended) (Cancelled).
51. (Currently amended) (Cancelled).

Reasons for Allowance
12.	Claim(s) 1-8, 10-16 and 30 are allowed.
13.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2019/0230113 to Al Faruque) which discloses a methodology as described herein allows cyber-domain tools such as 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1 and 30, specifically the combination of steps of: controlling, at the untrusted computing environment, the reproduction device by, when the next segment of data is reproduction data, instructing the reproduction device associated with the untrusted computing environment reproduces to reproduce the portion of the item at the untrusted computing environment in accordance with the at least one instruction instructions included with the data segment, the at least one instruction being a computer numerical control, and when the next segment of data is obfuscation data, instructing the reproduction device to standby, as recited in claims 1 and 30.  Moreover, the missing claimed elements from Al Faruque are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Al Faruque disclosures because it is not common to: controlling, at the untrusted computing environment, the reproduction device by, when the next segment of data is reproduction data, instructing the reproduction device associated with the untrusted computing environment reproduces to reproduce the portion of the item at the untrusted computing environment in accordance with the at least one instruction instructions included with the data segment, the at least one instruction being a computer numerical control, and when the next segment of data is obfuscation data, instructing the reproduction device to standby.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-8, 10-16 are also allowable for the same reason(s) described above.

14.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/7/2021